               Case 4:19-cr-00589-HSG Document 45 Filed 03/16/20 Page 1 of 4


 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN SAMPSON (CABN 249784)
   BENJAMIN KINGSLEY (CABN 314192)
 5 Assistant United States Attorneys

 6          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-7020
            FAX: (415) 436-7009
 8          Colin.Sampson@usdoj.gov

 9 NICHOLAS O. HUNTER (DCBN1022355)
   Trial Attorney, National Security Division
10
          950 Pennsylvania Ave, N.W.
11        Washington, D.C. 20530
          (202) 353-3434
12        Nicholas.Hunter@usdoj.gov

13 Attorneys for United States of America

14
   EDWARD W. SWANSON (CABN 159859)
15 MARY G. McNAMARA (CABN 147341)
   BRITT H. EVANGELIST (CABN 260457)
16 Swanson & McNamara, LLP
   300 Montgomery St., Ste. 1100
17 San Francisco, CA 94104
   Telephone: (415) 477-3800
18 FAX: (415) 477-9010
          ed@smllp.law
19        mary@smllp.law
          bevangelist@swansonmcnamara.com
20
   DANIEL BENJAMIN OLMOS (CABN 235319)
21 Nolan Barton & Olmos LLP
   600 University Avenue
22 Palo Alto, CA 94301
   Telephone: (650) 326-2980
23 FAX: (650) 326-9704
          dolmos@nbl.law
24
   Attorneys for Xuehua Peng
25

26 //

27

28 //

     JOINT STATUS REPORT RE: SENTENCING,
     4:19-CR-0589 HSG                              1
               Case 4:19-cr-00589-HSG Document 45 Filed 03/16/20 Page 2 of 4


 1                                UNITED STATES DISTRICT COURT

 2                              NORTHERN DISTRICT OF CALIFORNIA

 3                                         OAKLAND DIVISION

 4     UNITED STATES OF AMERICA,                              Case No. 4:19-cr-0589 HSG
 5         Plaintiff,                                         JOINT STATUS REPORT and
                   v.                                         [PROPOSED] ORDER RE EMERGENCY
 6                                                            MOTION CONDUCT SENTENCING IN
       XUEHUA PENG,                                           ABSENTIA (ECF No. 43)
 7         a/k/a Edward Peng,
 8         Defendant.

 9

10

11          The parties have been meeting and conferring since the evening of March 15, 2020, regarding
12 Defendant Xuehua Peng’s sentencing, currently scheduled for Monday, March 16, 2020 at 2:00

13 p.m. The parties agree that, under Rule 43 and case law, a defendant has a right to a sentencing hearing,

14 to be physically present at that sentencing hearing, and to allocate at that hearing, and any waiver of

15 these rights must be knowing, intelligent, and voluntary, and on the record. See Fed. R. Crim. P.

16 43(c)(1)(B); see also United States v. Torres-Palma, 290 F.3d 1244, 1249 (10th Cir. 2002) (remanding

17 to district court for in-person sentencing of a defendant that had been sentenced by videoconference);

18 but see United States v. Bethea, 888 F.3d 864 (7th Cir. 2018) (distinguishing a Rule 43(a) violation from

19 a Rule 43(c) “waiver of presence in limited circumstances.”) Given that the defendant has already been

20 transported to the Oakland Courthouse for the sentencing and the potential difficulties in obtaining a

21 signed waiver to establish Defendant’s knowing and voluntary waiver of his rights, the parties now

22 jointly propose and request that the sentencing proceed as scheduled today under circumstances

23 appropriate to protect the health of all parties, counsel, and courthouse staff.

24          Those precautions, if approved by the Court, may include greater distance between the parties in
25 the courtroom and counsel for the matter waiting outside of the courtroom until the case is called, among

26 other precautions. In the absence of a sufficient knowing and voluntary waiver on the record, the

27 government respectfully opposes the Emergency Motion filed by Defendant to be sentenced today in

28

     JOINT STATUS REPORT RE: SENTENCING,
     4:19-CR-0589 HSG                                     2
               Case 4:19-cr-00589-HSG Document 45 Filed 03/16/20 Page 3 of 4


 1 absentia, and requests that the Court reconsider, or defer, its decision regarding this matter until

 2 Defendant has established a full knowing and voluntary waiver of his rights.

 3          Should the Court wish to keep its current Order in place, the parties are working together

 4 regarding the language of Defendant’s waiver for the record.

 5

 6                                                        Respectfully submitted,

 7                                                        DAVID L. ANDERSON
                                                          United States Attorney
 8
     Dated: March 16, 2020.                               /s/ Colin Sampson________
 9
                                                          COLIN SAMPSON
10                                                        Assistant United States Attorney
                                                          NICHOLAS O. HUNTER
11                                                        Trial Attorney, National Security Division

12
     Date: March 16, 2020.                                /s/ Daniel Olmos________
13                                                        ED SWANSON
                                                          MARY McNAMARA
14                                                        BRITT EVANGELIST
                                                          Swanson McNamara, LLP
15                                                        DANIEL OLMOS
                                                          Nolan Barton Olmos LLP
16
                                                           Attorneys for Defendant Xuehua Peng
17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT RE: SENTENCING,
     4:19-CR-0589 HSG                                     3
               Case 4:19-cr-00589-HSG Document 45 Filed 03/16/20 Page 4 of 4


 1                                                     ORDER

 2          Pursuant to the Joint Status Report of the Parties, and for good cause shown, IT IS ORDERED

 3 THAT the sentencing shall proceed as scheduled today, March 16, 2020, at 2:00 p.m. in Oakland, subject to

 4 appropriate measures to protect the health of all parties and the Court’s staff.

 5

 6 IT IS SO ORDERED.

 7    Dated:

 8                                                     THE HONORABLE HAYWOOD S. GILLIAM
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT RE: SENTENCING,
     4:19-CR-0589 HSG                                       4
